            Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 1 of 14



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) REX ALLEN STRIPLIN;                                 )
(2) MARCI STRIPLIN; and,                                )
(3) KAMERON STRIPLIN,                                   )
                                                        )
                                   Plaintiffs,          )
vs.                                                     ) Case No. CIV-19-57-G
                                                        )
(1) VAUGHN AND SONS TRUCKING, LLC;                      )
(2) TRACY GEER, individually; and,                      )
(3) CENTRAL MARKETING TRANSPORT, LLC;                   )
                                                        )
                                   Defendants.          )

                                      COMPLAINT

       Come now the Plaintiffs, Rex Allen Striplin, Marci Striplin, and Kameron Striplin,

and for their Complaint and Jury Demand, state as follows:

                              NATURE OF THE ACTION

       1.      This is an action for compensatory and punitive damages as a result of the

Defendants' actions or inactions, which resulted in serious and disabling personal injuries

to Plaintiffs Rex Allen Striplin, Marci Striplin, and Kameron Striplin.

                                        PARTIES

      2.       Plaintiff Rex Allen Striplin was and is a resident and citizen of Yuma,

Arizona, and, at the time of the collision, was operating a motor vehicle on Interstate 44

near Wellston, Oklahoma, located in Lincoln County, State of Oklahoma.

      3.       Plaintiff Marci Striplin was and is a resident and citizen of Yuma, Arizona,

and, at the time of the collision, was a passenger in the vehicle operated by her husband,
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 2 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 3 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 4 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 5 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 6 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 7 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 8 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 9 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 10 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 11 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 12 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 13 of 14
Case 5:19-cv-00057-G Document 1 Filed 01/18/19 Page 14 of 14
